By Judge Christopher W. Hutton
Following the hearing last month on the defendant’s demurrer, I have reviewed the pleadings and read the subsequent briefs and the case law submitted.
I concur with the opinion of Judge F. Ward Harkrader, Jr., in Copenhaver v. Davis, 29 Va. Cir. 121 (1992), and I rule that the demurrer in this case should be overruled. I do believe that the General Assembly created the potential remedy which the plaintiff seeks here in their passage of Virginia Code § 8.01-66.1(D)(1). I also note the additional two cases cited from another judge of this Circuit in bench rulings which resulted in the same conclusion.